Title: 13 Fryday.
From: Adams, John
To: 


       A pleasant morning. Saw my classmates Gardner, and Wheeler. Wheeler dined, spent the afternoon, and drank Tea with me. Supped at Major Gardiners, and ingag’d to keep School at Bristol, provided Worcester People, at their insuing March meeting, should change this into a moving School, not otherwise. Major Greene this Evening fell into some conversation with me about the Divinity and Satisfaction of Jesus Christ. All the Argument he advanced was, “that a mere creature, or finite Being, could not make Satisfaction to infinite Justice, for any Crimes,” and that “these things are very misterious.”
       In the margin: Thus mystery is made a convenient Cover for absurdity.
      